United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40331
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS PENA, JR.,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-98-CR-3-1
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Jesus Pena, Jr., has appealed the district court’s judgment

revoking his supervised release and imposing a 36-month term of

imprisonment.   The district court did not abuse its discretion in

ordering that the sentence be served consecutively to a term of

imprisonment imposed in cause number C-02-292 for the law

violation which resulted in the revocation of his supervised

release.   See United States v. Alexander, 100 F.3d 24, 27 (5th

Cir. 1996); see also U.S.S.G. § 5G1.3(c), p.s., & comment. (n.6)


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40331
                                 -2-

(2002); U.S.S.G. § 7B1.3(f), p.s. (2002).   The statutory maximum

36-month sentence was not in violation of law and was not plainly

unreasonable.    See United States v. Stiefel, 207 F.3d 256, 259

(5th Cir. 2000) (standard of review).

     AFFIRMED.